ARMED SERVICES BOARD OF CONTRACT APPEALS
    Appeal of -                                  )
                                                 )
    H2L1-CSC, JV                                 )    ASBCA No. 62086
                                                 )
    Under Contract No. W912QR-14-D-0012          )

    APPEARANCE FOR THE APPELLANT:                     Bernard Mandel, Esq.
                                                       Cleveland, OH

    APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                       Engineer Chief Trial Attorney
                                                      Carlton A. Arnold, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District, Louisville

                   OPINION BY ADMINISTRATIVE JUDGE PROUTY 1

        The issue before us in the government’s pending motion for summary judgment is
a relatively straightforward one of contract interpretation: did the task order (TO 9) at
issue on the above-captioned contract (the contract) require the removal and replacement
of gutters and downspouts on two roofs that were required to be replaced, even though
this requirement was not expressly stated in the synopsized “Scope of Work” attached to
TO 9, but was included – very plainly – in the specifications and drawings also attached
to that task order? Because we find that TO 9 required the removal and replacement of
the gutters and did not conflict with the Scope of Work, we rule in favor of the
government and deny the appeal.

              STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

         I. Preliminaries

       On April 15, 2014, appellant, H2L1-CSC, JV (H-C), was one of several
contractors awarded the contract, which was a multiple award task order contract
(MATOC), for design/build construction in the area under the jurisdiction of the
Louisville District of the United States Army Corps of Engineers (the Corps) (R4, tab 3).
The contract worked like other MATOCs: When the Corps decided it wished to have
work performed under the contract, it would issue a solicitation for performance of the
project as a task order (TO) to H-C and the other MATOC awardees. Those contractors
would, in turn, submit bids on the TO under the MATOC. The Corps would then

1
    This appeal was recently re-assigned to Judge Prouty to draft the decision of the Board.
consider the bids and award the TO as a firm-fixed-price contract based upon its
evaluation of the various bids. (R4, tab 3 at 5)

       II. TO 9 is Solicited and Awarded to H-C

       In April 2014, Ivory Associates, roofing and waterproofing consultants, submitted
a report to authorities at Westover Air Reserve Base (ARB) in Massachusetts regarding
the condition of the roofs of five different buildings that it had surveyed on the base (R4,
tab 4 at 152-58). The report made various recommendations for each of the five
buildings. For the two buildings that (as will be seen) are the subject of this dispute –
Buildings 2200 and 2201 – the report recommended very different actions. For Building
2200, the report found “only maintenance issues, at this time” (id. at 153-54). For
Building 2201, on the other hand, the report recommended replacing the roof “as soon as
possible” (id. at 154-55). It made no comment on the gutters of either Building 2200 or
Building 2201 (id. at 153-55). For one of the other three buildings inspected, Building
5200, the report did recommend the replacement of the gutters (id. at 152).

       Regardless of the report’s recommendations, the government decided to replace
the roofs for both Building 2200 and Building 2201 and issued a solicitation under the
contract to do so on August 25, 2014 (R4, tab 4 at 1). On September 30, 2014, TO 9 was
awarded to H-C (id. at 2). According to a document attached to H-C’s opposition to the
government’s motion for summary judgment, at about the same time, a different TO was
awarded to a different contractor on the MATOC to replace the roof on another building
at Westover ARB (Building 5200 – the one that the Ivory Associates report
recommended replacing the gutters) (see app. opp’n, ex. B).

       III. The Contents of TO 9

           A. Preliminary Sections

         The second page of TO 9 includes contract line item number (CLIN) 0001, which
is, in fact, the only CLIN in TO 9. Before devolving into payment bond matters and
subjects of even less interest to us today, it provided the following:

              Roof Replacement of B2200 and B2201

              FFP

              Includes Demolition, Insulation and Remainder of work for
              Building 2200 and 2201. . . .

              Award is for the Roof Replacement, Building B2200 and
              B2201, located at Westover ARB, MA. Contractor shall


                                             2
                provide all labor, equipment, supplies and construction
                services in accordance with all drawings, specifications and
                amendments 0001, and their proposal dated 23 September
                2014.

(R4, tab 4 at 3) After the price break-out schedule (see R4, tab 4 at 4) and a number of
contract clauses from the Federal Acquisition Regulation (FAR) reproduced in full (see
R4, tab 4 at 6-9), TO 9 reproduced the Department of Defense Supplement to the Federal
Acquisition Regulation (DFARS) 252.236-7001, Contract Drawings and Specifications.
Notably, in subsection (b), this DFARS provision requires the contractor to check
contract drawings immediately upon their receipt and notify the contracting officer (CO)
of any discrepancies therein. Subsection (e) provides that “[t]he work shall conform to
the specifications and the contract drawings identified on the following index of
drawings: Drawings are included in the Technical Specifications.” (R4, tab 4 at 10) We
will get to the specifications shortly.

         B. The “Scope of Work”

       Appendix A to TO 9 spans pages 11 through 37 of tab 4 of the Rule 4 file. It is
labelled as “Scope of Work” 2 (R4, tab 4 at 11). Most of it consists of standard contract
provisions, some of which were already provided in the contract. For example, it
reproduces DFARS 252.236-7001, Contract Drawings and Specifications (see R4, tab 4
at 36-37), which, as we have already noted, was reproduced earlier in TO 9. Little of its
27 pages provides any guidance on the substance of the work that is to be accomplished.

        The first page of Appendix A is labelled as “Task Order Scope of Work for
Westover ARB Roof Replacement at Building [sic.] 2200 and 2201.” It further provides
on the same page under “General Information” that, “[t]his Scope of Work covers
Re Roofing projects at facilities located at Westover ARB in Westover, MA.” (R4, tab 4
at 11). Section 1.1, Pre-Bid Site Visit, explained that there would be no pre-bid site
visits, but that the contractor would be provided “inspection reports and facility specific
specifications with roof plans and specific details for each roof condition” (id.).

       The only other portion of the “Scope of Work” detailing the work to be done (and
“detailing” is perhaps too strong a word) is section 2. The relevant portions are
reproduced below:




2
    Most substantial government contracts include a “statement of work” and it is easy to
         see “scope of work” and read it as the same thing. Indeed, perhaps it is meant that
         way here (we do not know), but the words are not the same.

                                              3
              2. RE-ROOF PROJECT DATA

              The Scope of Work (SOW) is for the construction services
              required to repair failed or failing roofs. The roofs have been
              inspected by an independent contractor and specifications
              written for each roof type. These specifications are included
              with this request for proposal.

              2.1. Locations

              The contractor shall repair failed or failing roofs at the
              locations specified.

              See Technical Specifications for details of the roof and
              summary of work to be performed at each building.

(R4, tab 4 at 13) No other portion in the “Scope of Work” specifies further the actual
work to be accomplished and it is bereft of such basic details as the type of roof to be
installed.

       C. The Specifications and Drawings

        As indicated above, both the preliminary portions of TO 9 and the language in the
Scope of Work section referred the contractor to the specifications and drawings that
accompanied it. Indeed, there is such a section. Page 38 of tab 4 of the Rule 4 file
(TO 9), is a sheet with the words “Specifications for Westover Roof Replacement” above
the words “Buildings 2200 and 2201” which, in turn are over an eagle insignia of some
sort and the words “Guide Specifications Thermoplastic Membrane Roofing
(Thermoplastic Polyolefin).” The pages that follow, then, are TO 9’s specifications, and
the first is a table of contents, which takes us from “Section 01000 – General
Requirements” through “Roof Details” (id. at 39).

           1. General Specifications

       If we start at Section 01000, Part 1 General, and move to Section 1.2, Work
Covered by Contract Documents, we see that in Subsection 1.2.A, “Project
Identification,” the project is identified as such: “The project consists of roof
replacement of Buildings 2200 and 2201 at Westover Air Force Base” (R4, tab 4 at 40).
Subsection 1.2.D. commands: “Furnish all labor, materials, tools, equipment, devices,
appliances, utilities, transportation, and other facilities and services necessary to
accomplish the work described in these specifications” (id.).




                                              4
       Of relevance to H-C’s allegations (which we will discuss shortly) that certain
Corps employees agreed with H-C’s interpretation of TO 9 (or perhaps acceded to it),
Section 1.7, Oral Agreements, states, in no uncertain terms, that no oral agreement could
modify the terms of the contract and, (underlined in the original), that: “none of the
provisions of the Contract Documents shall be held to be waived or modified by reason
of any act whatsoever, other than by an agreed to waiver or modification thereof in
writing. All agreements and instructions must be in writing.” (R4, tab 4 at 41)

           2. Specifications Relevant to Gutters and Downspouts

       For purposes of answering the question of whether TO 9 required replacement of
gutters and downspouts, the preceding contract sections are important, but not
immediately helpful. The next sections we discuss speak directly to the subject. Prime
amongst them is the first we encounter.

      Section 07000 of the TO 9 specifications, “REROOFING PREPARATION”
provided straightforwardly in Part 3 Execution, Section 3.1 Removals, Subsection E:
“Remove all existing gutters and downspouts and discard.” (R4, tab 4 at 66)

       Section 07620 of the specifications, “SHEET METAL FLASHING AND TRIM,”
included a Part 2, Products. Section 2.3 therein provided a schedule specifying the
requirements for particular sheet metals to be used in the project. This materials schedule
included gutters, which were to be 0.050 prefinished aluminum, and gutter liners, which
were 18 ga. stainless steel. Downspouts were specified as 0.050 prefinished aluminum.
(R4, tab 4 at 85-86)

        Also part of Section 07620 of the specifications was Part 3, Execution.
Section 3.12, in turn, is “Gutter Installation.” In addition to specifying the means of
gutter installation, this section began with Section A, which provided, “[r]eplace all
gutters with new.” (R4, tab 4 at 91) Section 3.13, “Downspout Installation,” is similar,
with its Section A providing “[r]eplace all existing down spouts with new” (R4, tab 4
at 91).

           3. Contract Drawings Depicting Gutters and Downspouts

        The contract drawings included those depicting the gutter, its size, its support, and
how it was to be attached to the building (R4, tab 4 at 112). “Internal” gutters are also
depicted in the drawings (id. at 122). Another drawing was labelled “Gutter/Downspout
Detail” (id. at 129). Yet another detailed drawing was labeled “Gutter and Downspouts”
(id. at 134). A drawing labelled “Gutter expansion joints,” depicted just what it said it
did (id. at 136).




                                              5
       The TO 9 package next moved to a section of “Record Drawings” (R4, tab 4 at 143).
Although the “overall roof plan” for Building 2200 depicts “new gutter” in multiple
locations (id. at 144) and so, too, does the “overall roof plan” for Building 2201 (id. at 145),
the drawings are dated December 5, 1997, suggesting that they were for the prior roofing
work done on the buildings. 3

         Next in the TO 9 package is the April 2014 Ivory Associates report on the state of
roofs at Westover ARB (R4, tab 4 at 152-58). There followed an unidentified one-page
document summarizing an inspection of Building 2200, dated June 12, 2013 which stated
that the gutters “look[ed] good” (R4, tab 4 at 159). An aerial photograph of building
2200 follows on the next page. Underneath the photograph is text. The first paragraph
(labelled 2.1) provided in relevant part, “The scope of work under this contract includes .
. . the complete removal and disposal of the existing SBS modified bitumen roof system
including . . . downspouts and gutters for Building 2200 at Westover Air Reserve Base.”
(R4, tab 4 at 160)

       After a schematic drawing of the Building 2200 roof and its flaws (R4, tab 4
at 161) and a number of close up photographs of portions of the roof (id. at 162-63), there
followed an unidentified one-page document, summarizing an inspection of the
Building 2201 roof, dated June 12, 2013, and similar to the one described above for the
Building 2200 roof. It likewise stated that the gutters “look[ed] good.” (R4, tab 4 at 164)
Yet again, an aerial photograph of a building – this time, Building 2201 – followed on the
next page. Underneath the photograph was text almost identical to that for the
photograph of Building 2200. The first paragraph (labelled 2.1) provided in relevant part,
“The scope of work under this contract includes . . . the complete removal and disposal of
the existing SBS modified bitumen roof system including . . . downspouts and gutters for
Building 2201 at Westover Air Reserve Base.” (R4, tab 4 at 165) We know that these
photographs and their text were for the present project and not the one embraced by the
1997 drawings because they refer to the removal and replacement of a “bitumen roof
system” (the asphalt type of roof) with a thermoplastic membrane roof (id. at 164-65) and
the roofs that were being replaced in the TO 9 were not thermoplastic membrane roofs
(as would be the case if that had been the plan in 1997), but the asphalt type (see R4,
tab 4 at 44-45 (specifications reciting the type of roof to be found on Buildings 2200 and
2201); id. at 153-54 (Ivory and Associates report detailing the type of roof to be found on
the two buildings)).

             4. Roof Deck Issues

       In its opposition to the government’s motion, H-C alleges that the specifications
include tasks that were not to be performed on Buildings 2200 and 2201, namely “Steel

3
    This would also be consistent with the notion of “record drawings” reflecting the way
         things were prior to the work required by TO 9.

                                              6
Deck repair and poured concrete repair.” Unfortunately, H-C failed to cite to where in
TO 9 these specifications might be found. (App. opp’n at 9) This was unhelpful.

       Nevertheless, we performed a search of the document and found citations to both
steel deck repair and poured concrete repair in TO 9’s specifications. Under
Section 07000, REROOFING PREPARATION, Part 2, Products, included Subsection 2.2
for “Steel Deck Repair Materials.” That subsection specified the particular materials to be
used. (R4, tab 4 at 65)

       In the same Section, 07000, Part 3, Execution, included Subsection 3.3, Deck
Repair, which directed that the deck be inspected carefully and that if there are portions
that need repair or replacement, to notify the Contracting Officer’s Representative first
and obtain permission (R4, tab 4 at 67). Subsection 3.4 described the means to be used
for repairing wood decks (id.), Subsection 3.5 described the means to be used for
repairing steel decks (id. at 67-68), and Subsection 3.6 described the means to be used for
repairing poured (concrete) decks (id. at 68).

      Steel decks were also mentioned in the Execution Part in Subsection 3.9 on
Abandoned Curb Removal, which explained what to do in the circumstances in which an
abandoned curb that covered a concrete deck were removed (Subsection 3.9 C.) and
when the removed curb covered a steel deck (Subsection 3.9 D.) (R4, tab 4 at 69).

        Specification Section 07540, THERMOPLASTIC MEMBRANE ROOFING (R4,
tab 4 at 71) is the last place we see reference to steel decks in the TO 9 specifications.
Part 3, Execution, Subsection 3.1.A of this specification, included a table reflecting the
different layers of the roof for Buildings 2200 and 2201. On top of the unspecified type
of “deck,” for each, it stated that there is a “Gypsum Underlayment (steel deck only)”
followed by the other various layers of the roof (id. at 76). Subsection 3.4 of this
specification directed Vapor/Air Barrier installation where there were steel decks (id.
at 77). And finally, Subsection 3.5 went into great detail, with 30 subsections, on how to
install insulation on the roof, with just two subsections (3.5 D and 3.5M) addressing the
means of installing it on a steel deck (id. at 78-79).

       The only place we found “poured deck” mentioned was the “Poured Deck Repair”
section adjoining the “Steel Deck Repair,” Section 3.6, which was described above.

         We found no portion of TO 9 (much less, any place directed to us by H-C) that
specifically required that steel deck or poured deck be repaired or installed; rather, all
mentions of those types of deck explained what the contractor was to do if it encountered
a damaged steel or poured deck and what steps should be taken in installation of the roof
if it rested upon the various varieties of deck, including steel and poured concrete.




                                             7
       IV. The Issue of Gutters and Downspouts Arises During Performance

        As noted above, TO 9 was awarded on September 30, 2014; the notice to proceed
was issued by the government on November 3, 2014 (R4, tab 5). H-C encountered a
differing site condition in March 2015 involving the type of decking underneath the
roof, 4 which would affect the means of attaching insulation (app. supp. R4, tab 5), and
which caused the government to temporarily suspend work on the project and request a
proposal to address it (app. supp. R4, tab 7 at 1). On December 7, 2015, H-C provided a
proposal to the government as a solution for attaching the insulation, in light of the
original design assuming the wrong type of decking. This proposal included an increase
in the contract price by $82,061.13 and a time extension on the contract. (App. supp. R4,
tab 9) 5 H-C alleges that this correspondence demonstrates that it was not planning on
removing and replacing gutters and downspouts (app. opp’n at 16), but we have carefully
reviewed the five sheets attached to H-C’s proposal and find that, even giving all benefit
of the doubt to H-C, they do not set forth the work to be done in sufficient detail for a
reader to recognize that no gutter or downspout work was to be performed. They are,
instead, merely about the extra work to be performed in attaching the insulation to the
different deck encountered and cover the extra material costs that change would entail –
the whole point of this proposal (app. supp. R4, tab 9 at 2-6). Indeed, these sheets may
be contrasted with the far more detailed submittals made by H-C in July 2016 for the
entire project, in which “gutters and DS” (presumably downspouts) are noted as a
specified contract activity along with the provision for “Finishing Details/Metal Edges”
(R4, tab 16 at 13 (for Building 2200); id. at 14 (for Building 2201)).

       In any event, according to H-C’s response to the government’s motion for summary
judgment, the first time 6 a controversy arose relating to the gutters and downspouts was in
the “initial preparatory meeting” on August 1, 2016 (app. opp’n at 14). In the contractor-
created “Quality Control Report (QCR) Daily Log of Construction” dated August 1, 2016,
the author wrote, among other things: “— Discussed scope of work. — Explained gutters
are not included in Job.” (R4, tab 6 at 1) Given the authorship of the document and the
context, we read this document to report that the government raised the issue of the scope


4
  It was not an issue involving steel or poured concrete.
5
  H-C’s brief attaches this document as exhibit D, but it is generally better practice to
       refer to documents which appear in the Rule 4 file in the record location.
6
  In some of H-C’s pre-claim correspondence, it alleged that the Corps project designer
       had communicated, at some time earlier, that he had not intended the gutters and
       downspouts to be removed (e.g., R4, tab 9 at 1, R4, tab 15 at 15). The CO took
       issue with that in his response to the pre-claim request for equitable adjustment,
       explaining his view of how the alleged meeting could not have taken place (see
       R4, tab 16 at 3) and H-C does not appear to be advancing that allegation further in
       its response to the government’s present motion.

                                            8
of work and it was H-C that “explained” that the gutters were not required. That is also
how H-C characterizes it in its motion response (app. opp’n at 14).

       The record is silent as to the government’s direct response, if any, to this report.
In any event, on August 16, 2016, the Corps Project Engineer, Michelle O’Donoghue,
who was apparently out of town when the August 1 conversation took place, wrote an
email to Latham Gray (H-C’s “Director” of the project) advising him that, contrary to
what his on-site personnel had stated to Corps personnel (presumably at the August 1,
2016 meeting), TO 9 required removal and replacement of the gutters and downspouts.
She attached provisions of the specifications to underscore the point. (R4, tab 7)

       On August 18, Mr. Gray responded to Ms. O’Donoghue in an email forwarding
the response of his on-site subcontractor, arguing that the specifications did not require
removal and replacement of gutters and downspouts (R4, tab 9 at 1-2). Ms. O’Donoghue
responded the next day, directing that Mr. Gray submit an RFI (request for information)
on the subject (id. at 1).

       On August 24, 2016, Mr. Gray submitted a formal RFI to Ms. O’Donoghue,
making similar arguments as before, that H-C was not required to replace the gutters and
downspouts, but that it would “clean and repair [them] as required” (R4, tab 11). The
government received the RFI on August 25, 2016 and issued its response on August 31,
2016 (id.). The response was a three-page letter, dated August 29, 2016, and signed by
Raymond Goff, the Administrative Contracting Officer. Mr. Goff’s letter cited the
specifications of TO 9 in support of his contention that H-C was contractually required to
remove and replace the gutters and downspouts and closed by directing H-C to perform
that work at no additional cost to the government. (R4, tab 12)

        On March 28, 2017, H-C submitted to Wesley Barber, the Administrative
Contracting Officer, 7 a document labelled as a request for equitable adjustment (REA) for
the additional work involving the gutters and downspouts. The REA sought $225,472.01
in increased costs due to the gutter installation and an additional 92 days for completion
of the job (R4, tab 15). Mr. Barber denied the REA in a letter dated April 3, 2017 (R4,
tab 16).

       On November 8, 2018, H-C requested a contracting officer’s final decision
regarding the gutters and downspouts. The request sought the same $225,472.01
requested in the REA and 93 days of delay. 8 (R4, tab 2) The contracting officer,


7
  The record does not indicate what happened to Mr. Goff or when Mr. Barber assumed
       that role. In the end, it does not matter.
8
  As noted earlier, the REA sought 92 days. The record does not account for the one-day
       change.

                                              9
Christopher Brackett, denied the claim in a letter dated April 30, 2019 (R4, tab 1). H-C
submitted a timely appeal to the Board.

                                        DECISION

       The government’s motion for summary judgment rests on the simple premise that
the terms of TO 9 require removal and replacement of the gutters and downspouts (gov’t
mot. passim). 9 H-C’s response seeks to create ambiguity. It argues that the Scope of
Work’s failure to mention gutter removal conflicts with any contractual requirement
requiring such work (app. opp’n at 5). Moreover, it also argues that extrinsic evidence,
namely the contents of the Scope of Work for a different task order for roof work on a
different building on Westover ARB (Building 5200) (see app. opp’n at 4); the Ivory
Associates report’s failure to recommend replacement of gutters and downspout for the
two buildings at issue (see app. opp’n at 12-13); and the government’s alleged
acquiescence, during the August 1, 2016 meeting, to H-C’s decision to forego gutter and
downspout work is also seen as proof of ambiguity (app. opp’n at 14-15). H-C’s
arguments are unpersuasive.

         I. The Standard of Review for a Motion for Summary Judgment

       The standards for summary judgment are well established. Summary judgment
should be granted if it has been shown that there are no genuine issues of material fact
and the moving party is entitled to judgment as a matter of law. Celotex Corp. v. Catrett,
477 U.S. 317, 322 (1986). A non-movant seeking to defeat summary judgment by
suggesting conflicting facts “must set forth specific facts showing that there is a genuine
issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quoting First
Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968)). Nevertheless,
“[t]he moving party bears the burden of establishing the absence of any genuine issue of
material fact and all significant doubt over factual issues must be resolved in favor of the
party opposing summary judgment.” Mingus Constructors v. United States, 812 F.2d
1387, 1390 (Fed. Cir. 1987) (citing United States v. Diebold, Inc., 369 U.S. 654, 655
(1962)).

         II. TO 9 Required Removal and Replacement of the Gutters and Downspouts

             A. We Rely on the Text of the Contract When it is Unambiguous

       Like the standards for summary judgment, the law governing contract
interpretation is well worn. Under basic principles of the law, a contract is interpreted “in

9
    The government also seeks dismissal of H-C’s requests for consequential damages and
         attorney fees, but we need not address those because we rule on the larger
         entitlement issue.

                                             10
terms of the parties’ intent, as revealed by language and circumstance.” United States v.
Winstar Corp., 518 U.S. 839, 911 (1996) (citations omitted). Generally, this process
begins and ends with the language of the contract. TEG-Paradigm Envtl., Inc. v. United
States, 465 F.3d 1329, 1338 (Fed. Cir. 2006). And in reviewing this language, the Board
should read the contract “as a whole and [interpret it] to harmonize and give reasonable
meaning to all its parts,” if possible, leaving no words “useless, inexplicable, inoperative,
insignificant, void, meaningless or superfluous.” Precision Dynamics, Inc., ASBCA
No. 50519, 05-2 BCA ¶ 33,071 at 163,922 (citations omitted); see also Hercules, Inc. v.
United States, 292 F.3d 1378, 1381 (Fed. Cir. 2002) (“contract must be construed to
effectuate its spirit and purpose giving reasonable meaning to all parts of the contract”);
Hunkin Conkey Constr. Co. v. United States, 461 F.2d 1270 (Ct. Cl. 1972) (rejecting
contract interpretation that would render a clause in the contract meaningless).

      If a contract provision is “susceptible to more than one reasonable interpretation, it
is ambiguous.” TEG-Paradigm, 465 F.3d at 1338 (citing Edward R. Marden Corp. v.
United States, 803 F.2d 701, 705 (Fed. Cir. 1986)).

           B. The Terms of TO 9 are Unambiguous

                1. They Explicitly Require Replacement of Gutters and Downspouts for
                   Buildings 2200 and 2201

        As noted above, in very plain English, Section 07000 of TO 9’s specifications
(specifications particular, according to their cover sheet, to Buildings 2200 and 2201),
“REROOFING PREPARATION” directs, in Section 3.1 E., that the gutters and
downspouts would be removed and disposed of. Likewise, Section 07620 of TO 9’s
specifications, “SHEET METAL FLASHING AND TRIM” provides, in Section 3.12.A,
for the replacement of “all gutters with new.” It says the exact same thing for
downspouts in Section 3.13.A. This is not susceptible to more than one meaning; it is not
the stuff of ambiguity. And it is enough for us to find that gutter and downspout removal
and replacement is required by TO 9. But there is more.

       As would be expected, as discussed above, the Specifications and Drawings
specify the materials to be used for replacing the gutters and downspouts and how they
were to be used. To our eye, TO 9 includes everything necessary for a contractor to
remove and replace the gutters and downspouts.

        Moreover, the written specifications are not the only part of the TO 9 package that
make clear that gutters and downspouts were to be replaced. The text underneath the
aerial photographs of the two buildings specify the removal and replacement of the
gutters and downspouts.




                                             11
                2. The Specifications do not Contradict the Language of the Scope of
                   Work

        The argument that the Scope of Work is inconsistent with the specifications is not
persuasive. H-C argues that, since it makes no mention of the gutters and downspouts,
the Scope of Work affirmatively indicates that the work is not required (app. opp’n at 4).
Not so much. The synopsis of work placed in the Scope of Work merely referred to the
project as the “re-roofing” project and stated that the contractor would repair failed or
failing roofs. 10 Critically, it directed the contractor to the specifications to see what this
direction really meant. No reasonable contractor would read the few substantive words
of the Scope of Work as representing a comprehensive statement of the work required by
TO 9; by the same token, the Spartan nature of the project description in the Scope of
Work would preclude the reader from finding that an omission of particular requirements
by the Scope of Work was meant to be an affirmative representation that complying with
the requirements was unnecessary.

        Of course, when we read TO 9 as a whole, giving meaning to all of its parts, as
preferred by the law, it is trivially easy to reconcile the thumbnail sketch of the project in
the Scope of Work with the more detailed directives in the specifications: the lion’s
share of the work was, in fact, to remove and replace the roofs, 11 and this was mentioned
in the Scope of Work, and that Scope of Work referenced the specifications for more
details, including the removal and replacement of the gutters.

       What is impossible to reconcile is H-C’s proffered interpretation of the contract, in
which the Scope of Work’s lack of detail is read as an affirmative statement that no gutter
and downspout replacement is required, notwithstanding the affirmative commands
contained in the written specifications and the text with the photographs. H-C’s proposed
interpretation also runs afoul of the contract provisions addressed above, such as
CLIN 0001 directing the contractor to act in accordance with the plans and specifications
and DFARS 252.236-7001, which requires the contractor to not only comply with the
plans and specifications, but to notify the CO of any discrepancies within them.




10
   Of course, we know that the roofs were not merely to be repaired, but were to be
       replaced (as directed in the specifications) – an issue that H-C does not claim to
       have been misled about.
11
   Hence, H-C’s argument (unsupported by evidence) that, as used in the trade, roof
       replacement did not require gutter and downspout replacement (app. opp’n at 6), is
       immaterial. We agree that requiring replacement of a roof does not necessarily
       require replacement of gutters and downspouts, but that does not preclude the
       government from separately requiring it as part of a larger job.

                                              12
                  3. Reference to Steel and Poured Decks Does not Create Ambiguity

       H-C advances a narrative that the specifications requiring removal and
replacement of the gutters and downspouts were generic ones, attached to all roofing
projects at Westover ARB and not meant to be complied with (app. opp’n at 9). In
support of this argument, it points to two other provisions in TO 9 that it alleges weren’t
required for Buildings 2200 and 2201: Steel Deck and Poured Deck repair (id.). The
argument fails.

       First, we note that H-C has presented no evidence that the steel deck and poured
deck provisions were actually inapplicable to TO 9 (see app. opp’n at 9). It is a mere
assertion of counsel in his brief which does not constitute evidence in any circumstance,
including in an opposition to a motion for summary judgment. H-C does attach an
affidavit to its opposition, by Mr. Gray, the Director of the project for H-C. Mr. Gray’s
affidavit states that he has read H-C’s brief and that all the facts contained in it are true to
the best of his knowledge. 12 He doesn’t identify any particular facts that he is averring to
be true; nor does he specify the basis for his knowledge of any particular facts. It is a
blanket statement that his company’s lawyer got everything factually correct in his 17-page
opposition. (See app. opp’n, ex. E) This will not fly.

       It is the Board’s practice to look to Federal Rule of Civil Procedure 56 for
guidance when it considers motions for summary judgment. Board Rule 7(c)(2). On the
subject of affidavits, Fed. R. Civ. P. 56(c)(4) provides:

                An affidavit or declaration used to support or oppose a
                motion must be made on personal knowledge, set out facts
                that would be admissible in evidence, and show that the
                affiant or declarant is competent to testify on the matter
                stated.

It is impossible to do more than guess what the bases might be of Mr. Gray’s agreement’s
with the “facts” set out in H-C’s filing. Yes, he was the “Director of the project,” but it
appears that he was not on-site, given statements in Ms. O’Donoghue’s correspondence
with him. How does he know what he purports to know? The affidavit, never bothering
to specify which actual facts he is testifying to, takes even less care in linking such facts to
Mr. Gray’s personal knowledge. We are also left speculating upon the potential
admissibility into evidence of these “facts” given how amorphous they are. As the United
States Court of Appeals for the Fifth Circuit stated in a case involving expert affidavits,

12
     He also avers that the exhibits attached to the opposition to the motion (he does not
         identify how many there are or what they are) are all accurate copies of the
         documents that they purport to be. Though we may have our concerns about this
         portion of the statement, we need not make a finding on the matter.

                                              13
but equally applicable here, “[t]here is a level of conclusoriness below which an affidavit
must not sink if it is to provide the basis for a general issue of material fact.” Orthopedic
& Sports Injury Clinic v. Wang Labs., Inc., 922 F.2d 220, 224 (5th Cir. 1991). We find
that Mr. Gray’s affidavit is insufficiently specific as to what he is swearing to and the
particular bases of his knowledge to reach the level of raising issues of material fact.

       Nevertheless, even if there were evidence that there were no steel or poured
concrete decks to potentially repair on Buildings 2200 and 2201, the inclusion of
provisions specifying how to do so would not call into question the requirement to
remove and replace the gutters and downspouts. This is for the simple reason that TO 9
directly commands that the gutters and downspouts be removed and replaced, while the
steel deck and poured deck provisions explain what the contractor is to do if it encounters
damaged roof decking of those varieties.

        To be sure, we interpret contracts to avoid finding parts of them superfluous, but
there is a marked difference between superfluous commands and superfluous instructions
for potential contingencies. As we have recognized in other cases, the way that contracts
are assembled often results in the CO’s insertion of “boilerplate” language unnecessary
for achievement of the contract purpose, such as material specifications for materials not
actually used on the contract in question. See Watts Constructors, LLC, ASBCA
No. 61493, 20-1 BCA ¶ 37,563 at 182,385-86. The steel and poured deck provisions
explained what to do if these were encountered during roof replacement. Perhaps these
turned out to be unnecessary, but the CO’s providing for that contingency by issuing
standard specifications on the matter is of very little moment. It certainly does not in any
way illustrate that the direct commands to remove and replace the gutters and
downspouts should be ignored.

                  4. The Ivory Associates Report Does not Create Ambiguity

       Though the Ivory Associates report was provided with the TO 9 package, there is
no basis to find that it is part of the contractual undertaking since no portion of TO 9 has
been identified that directs H-C to act in accordance with any directive in that report.
Moreover, it is very clear that H-C did not read the Ivory Associates report as delimiting
the work required under TO 9: that report plainly recommended only maintenance on the
roof of Building 2200, while H-C agrees that TO 9 directed its complete replacement – a
far more significant departure (upwards) from the recommendations of the report than
removing and replacing the gutters and downspouts on both buildings. 13


13
     Such departures from what the government actually needs are, of course, perfectly
         within the government’s right. It has long been held that the government “can
         engage a contractor to make snowmen in August, if [it spells] it out clearly.”
         Rixon Elec., Inc. v. United States, 536 F.2d 1345, 1351 (Ct. Cl. 1976)

                                              14
           C. Even if we Considered Extrinsic Evidence, we Would Still Find That
              TO 9 Required the Replacement of Gutters and Downspouts

       As we have made clear, the contract is unambiguous as to the requirement to
replace gutters and downspouts. It is black-letter law that we need not consider extrinsic
evidence at this point and that, in fact, we should not. TEG-Paradigm, 465 F.3d at 1338.
We note briefly here that even if we did consider the arguments proffered by H-C it
would not change the results.

                1. There is no Evidence Before us That the Intent of the Corps was not
                   to Require Replacement of the Gutters and Downspouts

       H-C argues that the intent of the Corps was to only require replacement of the
gutters and downspouts for Building 5200 and that it simply issued identical
specifications for all the buildings for which work was to be performed, regardless of
what was actually required. There is no evidence for this except for counsel’s conclusory
statement, and even if it were adopted by Mr. Gray’s affidavit – indeed, even those words
had been typed in the affidavit that Mr. Gray signed – there is no evidentiary foundation
for Mr. Gray to testify to this conclusion. Against this lack of evidence is the clear
evidence in TO 9 – from the specifications specifically for Buildings 2200 and 2201 to
the aerial photographs with the text specifying for each building that the downspouts and
gutters would be replaced – that the specifications were, in fact, specific to the buildings
covered by TO 9.

                2. Other TO’s Shed no Light on the Meaning of TO 9

       Relatedly, H-C argues that the TO for the re-roofing of Building 5200 somehow
proves that it was intended to cover the gutters and downspouts while TO 9 was not (see
app. opp’n at 4). If anything, it demonstrates just the opposite. Notably, the
Building 5200 TO did not mention the gutters and downspouts in the portion of the Scope
of Work that H-C attached to its motion (see app. opp’n, ex. B). Hence, consideration of
this document fatally undermines H-C’s core argument that gutter and downspout
replacement is the kind of thing that must be mentioned in the Scope of Work to be
required. Obviously, it does not.

       The portion of TOs that is different is in the specifications, Section 01000
GENERAL, Section 1.2, Work Covered by Contract Documents, Subsection A, Project
Identification. In TO 9, the specifications included a single sentence, stating that “[t]he
project consists of roof replacement of Buildings 2200 and 22201 at Westover Air Force
Base.” In the Building 5200 TO, the text consists of a single-spaced paragraph that
covers more than half of the page and which details such things as the slope of the roof,
the size of the panels that will replace it, items that will be left as they were, the type of



                                              15
insulation that will be installed and the type of coating to be applied to the roof. It also
mentions the repair and replacement of certain gutters. (See app. opp’n, ex. B)

       The difference in level of detail between the two provisions in the different TOs
makes it impossible to draw any conclusions by comparing the two. But in the end, the
key fact is that it was the specifications, not the Scope of Work, which required the
removal and replacement of the gutters and downspouts in both TOs.

                3. There is no Evidence that the Corps Agreed with H-C’s Present
                   Interpretation

        Finally, neither H-C’s December 2015 proposal regarding insulation application
nor its August 1, 2016 meeting minutes provide any aid in interpreting the contract or any
basis for finding that the government waived its obligation to remove and replace the
gutters and downspouts.

       First, factually, it is very clear that the December 2015 proposal for dealing with
the insulation application differing site condition had no bearing on whether the rest of
the TO 9 required replacement of the gutters and downspouts. And H-C has presented no
evidence, whatsoever, from which we could even infer that it was material to the issue at
hand.

        With respect to the August 1, 2016 meeting, even H-C does not allege that the
Corps personnel present agreed with its interpretation of the contract, just that the Corps
did not immediately challenge the meeting minutes. That said, it is not particularly clear
what H-C is asking us to do with this information. If H-C’s argument is that we should
take this to mean that even Corps employees were persuaded by its interpretation of TO 9
so we should be, that is simply wrong: we interpret an unambiguous contract based upon
its terms, not upon how we infer that other persons interpreted it. See Watts
Constructors, 20-1 BCA ¶ 37,563 at 182,386 (opinion of government quality control
inspector when the basis of that opinion is unexplained is unpersuasive). Moreover,
within two weeks of H-C expressing its view of the contract’s meaning, Ms. O’Donoghue
made quite clear that the Corps read the contract very differently.

       If H-C is making a waiver argument (it never comes out and says that it is), that
argument falters upon the fact that H-C has identified nobody with any authority to do so,
actually waiving TO 9’s requirements related to gutters and downspouts. See Watts
Constructors, 20-1 BCA ¶ 37,563 at 182,387 (waiver requires recognition of departure
from contract terms and acceptance of that by person with authority to do so). To the
contrary, Ms. O’Donoghue acted quickly to disabuse H-C of the notion that any
requirements were waived and the contract made clear that waiver of contract
requirements could only be accomplished directly and in writing.



                                              16
      Because we find TO 9 to be unambiguous, we have no need to address the
government’s patent ambiguity argument or any of the other arguments for summary
judgment in its favor contained in its motion.

                                  CONCLUSION

      The government’s motion for summary judgment is granted. H-C’s appeal is
denied.

      Dated: October 28, 2021




                                               J. REID PROUTY
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals

I concur                                         I concur



RICHARD SHACKLEFORD                              MARK A. MELNICK
Administrative Judge                             Administrative Judge
Acting Chairman                                  Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals

       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62086, Appeal of H2L1-CSC,
JV, rendered in conformance with the Board’s Charter.

      Dated: October 28, 2021



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         17